Citation Nr: 0932895	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  03-00 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected perforated right tympanic membrane with 
tympanoplasty.  

2.  Entitlement to service connection for chronic recurrent 
right ear infections.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1993 to January 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which granted noncompensable service 
connection for right tympanic membrane perforation and denied 
service connection for a chronic, recurrent ear infection.  

The claim for a compensable rating for service-connected 
perforated right tympanic membrane with tymplanoplasty has 
been before the Board on three previous occasions.  The Board 
has determined that the claim is ready for adjudication, as 
the claim for service connection for chronic recurrent right 
ear infections has been granted.  Therefore, the issues are 
no longer inextricably intertwined, as expressed in the March 
2008 Board remand, and the remaining raised issues, explained 
below, are referred to the RO.  

The RO has not adjudicated the issue, raised in the March 
2008 Board remand, of whether the September 1998 rating 
decision, which initially the Veteran's original claim for 
service connection for a chronic, recurrent right ear 
infection, was clearly and unmistakably erroneous.  The 
service and post-service treatment records demonstrate a 
history of recurrent right ear infections, and the March 2007 
VA examination found that the Veteran had a history of right 
ear infections attributed to service.  The Board again refers 
this matter to the RO for appropriate action.  

There are several other claims that must be referred to the 
RO.  Claims for service connection for vertigo and Meniere's 
disease, which were raised by the record, as seen in VA 
treatment records in February 1999 and January 2005, as well 
as by the Board in its March 2008, must be addressed by the 
RO.  In addition, the Board refers the Veteran's May 2008 
claim for an earlier effective date for the grant of service 
connection for tinnitus to the RO for appropriate development 
and adjudication.  

The Board has previously determined that, given the 
contentions presented by the Veteran, the close association 
between his perforated tympanic membrane and ear infections, 
and the RO's development of the appeal, the Veteran's current 
appeal includes the claim of service connection for recurrent 
right ear infections.  See May 2008 Board remand. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate her claims and has been 
notified of what evidence she should provide and what 
evidence VA would obtain; and there is no indication that the 
Veteran has evidence pertinent to her claims that she has not 
submitted to VA.  

2.  The Veteran has a service-connected right perforated 
tympanic membrane that has been repaired with tympanoplasty.  

3.  The evidence of record indicates that the Veteran had 
recurrent complaints of ear pain while on active duty; she 
was diagnosed as having otitis media and otitis externa 
during service, there is post-service medical evidence of 
continued frequent complaints of right ear pain and a 
diagnosis of otitis media several years after service; and 
there is competent evidence that links a current diagnosis of 
chronic recurrent right infections to active service.  


CONCLUSIONS OF LAW

1.  A compensable rating for service-connected perforated 
right tympanic membrane with tympanoplasty is not warranted.  
38 U.S.C.A. § 1110, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.102, 3.303, 3.304, 4.87, Diagnostic Code (DC) 
6211 (2008).  

2.  Chronic recurrent right ear infections were incurred 
during active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A.  
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

It is pertinent to note at the outset that the instant Board 
decision grants the Veteran's claim for service connection 
for chronic recurrent right ear infections.  As to the other 
issue on appeal, a zero percent rating is the only evaluation 
allowed under the applicable rating criteria.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6211.  To the extent that there are 
any further duties to notify, the Board finds that VA has met 
these duties with regard to the claim adjudicated in this 
decision.  There is no issue as to providing an appropriate 
application form or completeness of the application.  The 
Veteran was issued VCAA notification letters in November 
2004, January 2007, and July 2008, which informed her of the 
evidence needed to substantiate her claim, the avenues by 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The January 2007 letter also provided the Veteran 
notice regarding the evidence and information needed to 
establish disability ratings and effective dates, as outlined 
in Dingess. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA letters were not issued prior to the 
September 1998 rating decision on appeal; thus, VCAA notice 
was not timely.

Although the letters were issued after the rating decision, 
the case was readjudicated in the September 2007 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006); see Mayfield v. Nicholson, 20 Vet. 
App. 537, 541-42 (2006) (Mayfield III).  Additionally, the 
Veteran has had ample opportunity to respond and supplement 
the record.  She was advised of what evidence would be 
necessary to substantiate the elements required to establish 
service connection and how a rating and an effective date are 
assigned.  See Dingess, supra.  The Board also notes that the 
Veteran has not demonstrated or even pled prejudicial error.  
See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009), 
regarding the rule of prejudicial error.  

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet. 
App. 137 (2008), which mandates more specific notice of the 
criteria necessary to substantiate a claim for an increased 
rating.  However, the claim at issue in this case is for a 
higher initial rating, which is a downstream issue from that 
of service connection.  As proper VCAA notice was provided 
regarding the claim for service connection, Vazquez notice is 
not required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess 
v. Nicholson, 19 Vet. App. 473, 491 (2006); Goodwin v. Peake, 
22 Vet. App. 128 (2008).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records, VA medical records, and VA ear and 
contract audiological examinations.  As noted above, the 
instant Board decision grants the Veteran's claim for service 
connection for chronic recurrent right ear infections and a 
zero percent rating is the only evaluation allowed for a 
perforated tympanic membrane under the applicable rating 
criteria.  See 38 C.F.R. § 4.87, Diagnostic Code 6211.  Under 
these circumstances, there is no further duty to provide an 
examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327. 
(2008)  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
395 (1993).


Law and Regulations:  Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Veteran has challenged the initial disability rating 
assigned to her perforated right tympanic membrane by seeking 
appellate review of the RO's initial evaluation because of 
her dissatisfaction with it as being too low.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating); see also Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (discussing aspects of a claim for 
increased disability rating).

Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
rating.  See Fenderson, 12 Vet. App. at 126.  The Board gives 
consideration to all the evidence of record from the date of 
the Veteran's claim.  See Fenderson, 12 Vet. App. at 126, 
127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

Diagnostic Code 6211 provides a noncompensable (0 percent) 
rating for perforation of the tympanic membrane.  38 C.F.R. § 
4.87.



Law and Regulations:  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

Factual Background

The Veteran contends, in essence, that her service-connected 
perforated right tympanic membrane has worsened.  

The Veteran n had active service from August 1993 to January 
1998.  The September 1992 service entrance examination noted 
that she had a normal ear evaluation; the Veteran gave a 
history of mild seasonal hay fever but she reported no 
history of ear trouble.  

In August 1995, the Veteran sought treatment for bilateral 
ear pain that had persisted for three days.  She complained 
that her ears were tender, swollen, and had a yellowish 
watery discharge; she reported no history of ear infections.  
She was diagnosed as having otitis externa.  In September 
1995, the Veteran failed an audiogram and still complained of 
ear pain; she was diagnosed as having a right perforated 
tympanic membrane.  In October 1995, she again complained of 
discharge from her right ear.  

In November 1996, while still on active duty, the Veteran 
continued to complain of occasional sharp pain in her ears 
and sought treatment for a bilateral ear infection.  She was 
diagnosed as having bilateral otalgia and possible bilateral 
tympanic membrane perforations.  In December 1996, she was 
diagnosed as having an upper respiratory tract infection with 
ear fullness, sclerotic tympanic membranes with obvious amber 
fluid beneath them, and ear pain that was possibly secondary 
to otitis media with effusion, tempomandibular joint (TMJ) 
syndrome, or both.  In February 1997, the Veteran was treated 
for left ear otalgia and otitis.  In July and October 1997, 
she still complained of ear pain.  

In her October 1997 service separation examination she 
reported a history of hearing loss and ear trouble, 
particularly frequent otalgia, but the examiner noted that 
her hearing loss was subjective and that her audiogram was 
normal.  The examiner opined that her ear pain could be 
consistent with TMJ pain and referred her for a dental 
consult.  

The Veteran's May 1998 VA examination noted her June 1995 ear 
infection and subsequent tympanic membrane rupture.  However, 
the examiner concluded that she had no current ear infection 
or history of recurrent ear infections.  

In a February 1999 VA treatment record (approximately one 
year post-service), the Veteran reported having cold symptoms 
with pressure in her ears and "feel[ing] off balance when 
[she's] walking."  In July 2000, she was diagnosed as having 
chronic serious otitis media and allergic rhinitis.  

In January 2002, the Veteran sought VA treatment for a right 
ear ache that had persisted for a week with yellowish 
drainage.  She was diagnosed as having perforated right 
tympanic membrane with acute recurrent infections (otitis).  
In July 2002, her right ear canal had a yellow greenish 
discharge that made the tympanic membrane not visible; she 
was diagnosed as having recurrent otitis media.  The examiner 
questioned whether her perforation had ever healed.  

In August 2002, the Veteran she was diagnosed as having 
chronic otitis media and otitis externa with perforation.  

February 2003 VA treatment records showed the Veteran had 
undergone a tympanoplasty.  

A January 2005 VA treatment record noted that the Veteran 
complained of a right ear ache and felt dizzy and light 
headed.  Her ear canal was red.  She had right ear pain and 
redness in March 2005.  

The April 2005 VA ear examination diagnosed the Veteran as 
having tinnitus, for which she is currently service 
connected.  During the examination, she reported that in 2003 
she had a severe ear infection and underwent tympanoplasty of 
her right tympanic membrane.  The examiner did not find a 
current ear infection, but did find scarring.  

A November 2006 VA treatment record noted that the Veteran's 
left and right tympanic membranes were abnormal and red.  

A March 2007 VA ear examination concluded that her right ear 
infections, which occur once or twice a year, were not due to 
her 2003 tympanoplasty, because she had a history of 
recurrent right ear infections since 1995, when she was in 
service.  In the July 2007 VA examination addendum, the 
examiner found that she had residuals of recurrent ear 
infections.  Specifically, she has residuals of tinnitus 
every time she has an ear infection.  

A July 2008 VA audiological contract examination revealed 
that the Veteran had no hearing loss and no change in her 
tinnitus.  In the June 2009 examination addendum, the 
audiologist stated that it was outside the scope of an 
audiologist's practice to diagnose or provide an opinion on 
the condition of ear disease.  

Analysis:  Increased Rating

In weighing the Veteran's statements, VA treatment records, 
and VA ear and contract audiological examinations of record, 
the Board concludes that the preponderance of the evidence is 
against a compensable rating for her service-connected 
perforated right tympanic membrane with tympanoplasty.  
38 C.F.R. § 4.87, DC 6211.  

DC 6211 does not permit a compensable rating for perforation 
of a tympanic membrane.  38 C.F.R. § 4.87.  The Board notes 
service connection and a 10 percent rating is in effect for 
tinnitus, as found secondary to her service-connected 
perforated right tympanic membrane with tympanoplasty.  
Additionally, as explained below, the Board finds that there 
is sufficient competent evidence to show that the Veteran has 
chronic recurrent right ear infections that began in service, 
and in effectuating the Board's grant, the RO will determine 
whether a compensable rating is appropriate for this latter 
disability under the applicable rating criteria.  However, a 
compensable rating for the perforation of the right tympanic 
membrane, by itself, is not warranted under the applicable 
criteria.

The Board has considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, the benefit of the doubt 
doctrine does not apply to the instant claim as the only 
rating permitted by the applicable diagnostic code (6211) is 
zero percent.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2008).  There has been no showing by the Veteran that her 
service-connected perforated right tympanic membrane with 
tympanoplasty has necessitated frequent hospitalizations.  
The degree of disability shown is not consistent with marked 
interference with employment.  Thus, the criteria for 
submission for assignment of an extraschedular rating for 
perforated right tympanic membrane with tympanoplasty 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996);  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Analysis:  Service Connection

The Board finds that entitlement to service connection for a 
chronic recurrent right ear infection is warranted.  

The service treatment records showed that the Veteran was 
first diagnosed as having bilateral ear infections, otitis 
externa, in August 1995.  From August 1995 until her 
separation from service in October 1997, the Veteran had 
continued treatment for recurrent ear infections.  She began 
to receive treatment at VA in February 1999 for ear pain.  
Her VA treatment records showed repeated treatment for 
chronic recurrent right ear infections, including both otitis 
media and otitis externa, from January 2000 to the most 
current treatment records in November 2006.  

During the March 2007 VA ear examination, the physician 
concluded that the Veteran's recurrent right ear infections 
were not attributable to her 2003 tympanoplasty, but rather 
to her period of service, noting the first diagnosis in 1995.  
This medical opinion, based on a review of the claims file, 
along with the chronicity of her complaints and diagnoses in 
her service treatment records and continuity of 
symptomatology thereafter evidences entitlement to service 
connection for chronic recurrent right ear infections.  See 
38 C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  

In view of the foregoing, the Board finds that service 
connection for chronic recurrent right ear infections is 
warranted.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.













ORDER

Entitlement to an initial compensable rating for service-
connected perforated right tympanic membrane with 
tympanoplasty is denied.  

Entitlement to service connection for chronic recurrent right 
ear infections is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


